              Case 3:19-cv-05135-RSM Document 27 Filed 09/21/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9
10    EDMUND F. BALL III,                               Case No. 3:19-cv-5135-RSM-TLF

11                  Petitioner,                         ORDER ADOPTING REPORT AND
                                                        RECOMMENDATION
12                     v.
13
      RON HAYNES,
14
                   Respondent.
15
16
            The Court has reviewed the Report and Recommendation filed in this case and
17
     Petitioner’s Objections. Dkts. #23 and #25. The Court finds no error in the Magistrate Judge’s
18
19   analysis and agrees that this petition is untimely, that an evidentiary hearing is unwarranted,

20   and that a certificate of appealability should not issue. Having reviewed these filings, the
21
     Petition for writ of federal habeas corpus relief, and the remaining record, the Court hereby
22
     finds and ORDERS:
23
24      (1) the Magistrate Judge’s Report and Recommendation (Dkt. #23) is approved and

25          adopted;
26      (2) Petitioner’s federal habeas corpus petition is DISMISSED with prejudice;
27
        (3) Petitioner’s request for a certificate of appealability (COA) is DENIED; and
28



     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
            Case 3:19-cv-05135-RSM Document 27 Filed 09/21/20 Page 2 of 2




       (4) the Clerk is directed to send copies of this Order to Petitioner, to Magistrate Judge
 1
 2        Theresa L. Fricke, and to any other party that has appeared in this action.

 3        DATED this 21st day of September, 2020.
 4
 5
 6
 7
                                                RICARDO S. MARTINEZ
 8                                              CHIEF UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
